Citation Nr: 1139499	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-45 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post L5 decompressive laminectomy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990 and from January 31, 1991 to February 7, 1991.  This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which granted service connection and a 20 percent rating for degenerative disc disease of the lumbar spine, status post L5 decompressive laminectomy, effective November 6, 2007.  Jurisdiction over the claim now resides with the Detroit, Michigan RO.

The Veteran testified before the undersigned at an October 2010 Travel Board hearing.  The hearing transcript is of record.  

The issue of entitlement to service connection for depression, to include as secondary to the service-connected low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2010 Travel Board hearing and outpatient treatment records from the VA Medical Center in Grand Rapids, Michigan.  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.





REMAND

Before the Board can adjudicate the Veteran's claims on the merits, additional development is required.

A.  Increased Rating for Low Back Disability

The most recent VA examination in connection with the Veteran's service-connected low back disability was conducted in January 2009.  During his October 2010 Travel Board hearing, the Veteran reported that he experienced severe back pain, with radiculopathy and numbness in the lower extremities, right greater than left.  He also reported that he experienced a significant amount of incapacitation due to his back disability, as well as instability and severe sleep deprivation.  He also testified that he required a cane for mobilization and walking.  The Veteran's wife testified that she had to assist the Veteran with bathing, grooming and dressing, and that the Veteran was not able to do regular maintenance around the house due to his severe back pain, which required him to be in bed most of the time.  See October 2010 Hearing Tr. 

Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of his low back disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (Apr. 7, 1995).

Additionally, at his October 2010 hearing, the Veteran reported that he received treatment from his private physician, Dr. Mark Machalka of Marshall Medical Associates in Marshall, Michigan.  The Veteran's representative also indicated that the Veteran had been treated by Dr. Machalka in the February 2010 Form 646.  He also noted that the Veteran had received treatment from Dr. Muzljakovich.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(1).

The record also reflects the Veteran receives treatment at the VA for his back disability.  Hearing Tr. at 8.  The most recent VA treatment records are from August 2009.  As VA treatment records are constructively of record, they must be secured and associated with the claims file on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

B.  TDIU

Where a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities, a TDIU may be assigned.  See 38 C.F.R. § 4.16(b); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  As stated in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating as part of an initial adjudication of a claim or as part of a claim for increased compensation.  In this case, the Veteran has contended that he has not worked since approximately February 2006, due to his low back disability, and that when he last worked, he was not able to effectively perform the functions of his job due to his back pain.  Thus, the Board finds that a claim of entitlement to a TDIU is reasonably raised by the record.  However, the AOJ has not expressly adjudicated the issue of entitlement to a TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (finding that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the claim for entitlement to TDIU must be remanded to the AOJ for initial adjudication.





Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), with respect to the issue of entitlement to TDIU.  

2.  Take the necessary steps to obtain any clinical records of treatment from Dr. Mark Machalka and Dr. Muzljakovich, in accordance with 38 C.F.R. § 3.159(c)(1).  The Veteran is advised that for VA to obtain these records it may be necessary for him to complete an authorization for their release and that he may submit these records himself.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain any updated relevant VA treatment records dated since August 2009 that have not yet been associated with the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, complete any development deemed necessary, including further development regarding the Veteran's employment history and obtaining additional medical evidence or a medical opinion.

5.  Schedule the Veteran for a VA examination to determine the current level of impairment due to the service-connected low back disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All necessary tests, studies, and consultations (including a neurological consultation, if deemed necessary) should be completed.

The examiner should report the Veteran's ranges of thoracolumbar spine motion.  The examiner should also report whether the Veteran's thoracolumbar spine is ankylosed.

The examiner should determine whether the Veteran's back disability is manifested by weakened movement, excess fatigability, pain, incoordination or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion lost.  The examiner should note the point at which pain begins.

The examiner should note any periods of physician prescribed bed rest.

The examiner should assess and describe any neurologic impairment associated with the low back disability.  All affected nerves should be noted, and the severity of any associated disability should be described.  

A complete rationale should be given for all opinions and conclusions expressed.

5.  After conducting any additional development deemed necessary, readjudicate the claims, to include the issue of TDIU, considering all the evidence of record.  If the benefits requested are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



